                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CURTIS WARNER, on behalf of himself             )
and all others similarly situated,              )
                                                )
       Plaintiff,                               )            1:18-cv-00727-LCB-LPA
                                                )
v.                                              )                CLASS ACTION
                                                )
MIDLAND FUNDING, LLC,                           )
MIDLAND CREDIT MANAGEMENT,                      )
INC., and SMITH DEBNAM NARRON                   )
DRAKE SAINTSING & MYERS, LLP,                   )
                                                )
       Defendants.

                 DEFENDANTS’ MOTION FOR EXTENSION OF TIME
               TO REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION
               TO MOTIONS TO COMPEL ARBITRATION AND TO STAY

       Defendant Midland Funding, LLC (“Midland Funding”), Defendant Midland Credit

Management, Inc. (“Midland Credit”) and Smith Debnam Narron Drake Saintsing & Myers,

LLP (“Smith Debnam”) (collectively, the “Defendants”) move the Court, pursuant to F ED. R. CIV.

P. 6(b) and LR 6.1(a), for an extension of time to serve their respective Replies to Plaintiff’s

Response in Opposition to Motion to Compel Arbitration (D.E. #31) and Affidavit in Opposition

to Motion to Stay (D.E. #32), and in support thereof respectfully show the Court that the time

originally prescribed for filing and service of such replies has not expired; that Defendants’

replies are currently due on or before January 25, 2019; that Defendants have not previously

been granted an extension of time for filing of their Replies; that counsel for Defendants

consulted with Plaintiff’s counsel who has consented to the extension; and that Defendants’

counsel needs additional time to prepare their replies.

       WHEREFORE, Defendants respectfully pray the Court to issue an order extending the

time for filing replies to Plaintiff’s Response in Opposition to Motion to Compel Arbitration and


                                                -1-



       Case 1:18-cv-00727-LCB-LPA Document 33 Filed 01/24/19 Page 1 of 2
Affidavit in Opposition to Motion to Stay for an additional seven (7) days, up to and including

February 1, 2019.



       This the 24th day of January, 2019.

                                             TROUTMAN SANDERS LLP

                                              /s/ Danielle K. Greco
                                             Danielle K. Greco, N.C. State Bar No. 30701
                                             305 Church Street at North Hills, Suite 1200
                                             Raleigh, North Carolina 27609
                                             Telephone: (919) 835-4147
                                             Facsimile: (919) 835-4101
                                             danielle.greco@troutman.com

                                             Ethan G. Ostroff (Pro Hac Vice)
                                             222 Central Park Ave., Suite 2000
                                             Virginia Beach, Virginia 23462
                                             Telephone: (757) 687-7541
                                             Facsimile: (757) 687-1541
                                             ethan.ostroff@troutman.com

                                             Attorneys for Defendants Midland Funding, LLC
                                             and Midland Credit Management, Inc.


                                             SMITH DEBNAM NARRON DRAKE
                                             SAINTSING & MYERS, LLP

                                             /s/ Caren Enloe
                                             Caren Enloe, N.C. State Bar No. 17394
                                             PO Box 26268
                                             Raleigh, NC 27611
                                             Telephone: (919) 250-2000
                                             Facsimile: (919) 250-2124
                                             cenloe@smithdebnamlaw.com


                                             Attorney for Defendant Smith Debnam Narron
                                             Drake Saintsing & Myers, LLP




                                              -2-



      Case 1:18-cv-00727-LCB-LPA Document 33 Filed 01/24/19 Page 2 of 2
